Case 1:17-cv-00052-IMK-MJA Document 124-9 Filed 07/29/19 Page 1 of 2 PagelD #: 4763

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK Case No.: 1:17-CV-52
Plaintiff,

Vv. JURY TRIAL REQUESTED

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS,
and

STATE TROOPER CHRIS BERRY,

Defendants.

PLAINTIFE’S OPPOSITION TO TROOPER DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT

Ellen Ruth Costlow deposition except, p. 188, cited at page 17.

Exhibit No. 9
Case 1:17-cv-00052-IMK-MJA Document 124-9 Filed 07/29/19 Page 2 of 2 PagelD #: 4764

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

188

A. When Monongalia County Sheriff Department
called me, they were concerned about my safety because
Tom was coming in asking for record, asking ---.

Q. Yeah, you already said that.

A. And so, and Freedom of Information Act was the
reason why. Then when I was called in for the state
troopers I didn't know why. I had no idea why when I
walked in there. So when I sat down the question was do
you know Thomas Ballock. So this was the second time in
a week being concerned about Thomas Ballock. And at that
point I --- yeah, me too. But there was a lot of strange
stuff going on during this time. And this whole --- I
didn't know that he called and said --- alleged that I
was having an affair with Chris Berry.

Q. You didn't know until I started asking you
about it?

A. Right.

Q. sergeant Kief never asked you straight out have
you had a romantic relationship ---

A. No.

Q. --- with Chris Berry?

A. No. But probably because what I told them was
there are emails, there's anonymous stuff I think that

are coming from him, I'm going through a horrible

 

sargent’s Court Reporting Service, Inc.
1-800-727-4349

 
